                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

GEORGE FLINTON,

               Plaintiff,

v.                                                 Case No.: 2:19-cv-583-FtM-38NPM

U.S. SAFETY, INC. and FRANK
SUBZDA,

              Defendants.
                                          /

                                 OPINION AND ORDER1

       Before the Court are the parties’ Joint Stipulation of Dismissal with Prejudice (Doc.

21) and Notice of Settlement (Doc. 22). George Flinton sued U.S. Safety, Inc. and Frank

Subzda under the Fair Labor Standards Act (“FLSA”) for unpaid overtime. (Doc. 1). The

parties now inform the Court that they have resolved Flinton’s claim without compromise

and with Flinton’s fees and costs negotiated and paid separately. (Doc. 22). Therefore,

there is no need for the Court to review and approve the settlement for fairness. See

Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982);

see also Mackenzie v. Kindred Hosps. East, L.L.C., 276 F. Supp. 2d 1211, 1217 (M.D.

Fla. 2003). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows a plaintiff to dismiss an



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
action voluntarily by filing a stipulation signed by all parties who have appeared, as Flinton

has done here.

       Accordingly, it is now

       ORDERED:

       1. The case is DISMISSED with prejudice.

       2. The Clerk of the Court is DIRECTED to enter judgment accordingly, terminate

          all pending motions and deadlines, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 1st day of November, 2019.




Copies: All Parties of Record




                                              2
